PELHAM, J.
Under the rule of law applicable to a review of the proceedings of the primary tribunal in a case of this nature, based upon the consideration that, because of the superior opportunity possessed by it of personal observation of the witnesses, it should clearly appear that the primary court has erred in its judgment, or a revisory court should abstain from interference, we cannot say, after a careful consideration of the testimony presented by this record, that the conclusion of the primary court is erroneous.— State v. Cole, 5 Ala. App. 286, 59 South. 681.
We do not deem it necessary to enter into a discussion of the evidence. The case is yet to be tried, and we refrain from making any remarks on the evidence that might be taken as an expression of opinion on the tendencies of the evidence as affecting the merits of the issues to be involved on the trial.
The order of the judge of the city court of Birmingham, admitting the petitioner to bail, is affirmed.
Affirmed.